DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein an LED downlighting apparatus, comprising: a housing including at least one sidewall, wherein the housing has a horizontal axis and a vertical axis; wherein the at least one sidewall of the housing has an interior surface and an exterior surface and a front facing edge and a back facing edge; an LED board coupled to the housing, the LED board comprising a plurality of LEDs; a lens coupled to the housing, the lens having a back side facing the LED board and a front side opposite to the back side, the lens being disposed with respect to the LED board such that the plurality of the LEDs illuminate the back side of the lens; wherein the vertical height of the housing between the front facing edge and the back facing edge is less than one inch; wherein the exterior surface of the sidewall is substantially perpendicular to the lens from the front facing edge to the back facing edge; wherein the thickness of the at least one sidewall, in a horizontal direction adjacent to the lens, is less than 10 millimeters; wherein the front side of the lens provides a downward facing surface when the LED lighting apparatus is installed in an opening of a ceiling; wherein the front side of the lens is essentially flat; wherein the plurality of LEDs are distributed uniformly on the LED board and spaced apart almost identically or identically and arranged across substantially the entire surface of the LED board; and wherein, during operation, the light from the LEDs is distributed evenly across the downward facing surface of the lens.
Regarding claims 2-11, claims 2-11 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 12, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation wherein an LED downlighting apparatus, comprising: a housing including at least one sidewall, wherein the housing has a horizontal axis and a vertical axis; wherein the at least one sidewall of the housing has an interior surface and an exterior surface and a front facing edge and a back facing edge; an LED board coupled to the housing, the LED board comprising a plurality of LEDs; Patent Application28 of 35Client No. 10114-015 a lens coupled to the housing, the lens having a back side facing the LED board and a front side opposite to the back side, the lens being disposed with respect to the LED board such that the plurality of the LEDs illuminate the back side of the lens; wherein the thickness of the at least one sidewall, in a horizontal direction adjacent to the lens, is less than five millimeters; wherein the front side of the lens provides a downward facing surface when the LED lighting apparatus is installed in an opening of a ceiling; wherein the front side of the lens is essentially flat; wherein the plurality of LEDs are distributed uniformly on the LED board and spaced apart almost identically or identically and arranged across substantially the entire surface of the LED board; and wherein, during operation, the light from the LEDs is distributed evenly across the downward facing surface of the lens.
Regarding claims 13-20, claims 13-20 are allowable for the reasons given in claim 12 because of their dependency status from claim 12.

Regarding independent claim 21, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 21, and specifically comprising the limitation wherein an LED downlighting apparatus, comprising: a housing including at least one sidewall, wherein the at least one sidewall of the housing has an interior surface and an exterior surface and a front facing edge and a back facing edge; an LED board coupled to the housing, the LED board comprising a plurality of LEDs; a lens coupled to the housing, the lens having a back side facing the LED board and a front side opposite to the back side, the lens being disposed with respect to the LED board such that the plurality of the LEDs illuminate the back side of the lens; Patent Application30 of 35Client No. 10114-015 wherein the thickness of the at least one sidewall is less than five millimeters; wherein the front side of the lens provides a downward facing surface when the LED lighting apparatus is installed in an opening of a ceiling; wherein the front side of the lens is essentially flat; wherein the plurality of LEDs are distributed uniformly on the LED board and spaced apart almost identically or identically and arranged across substantially the entire surface of the LED board; and wherein, during operation, the light from the LEDs is distributed evenly across the downward facing surface of the lens.
Regarding claims 22-29, claims 22-29 are allowable for the reasons given in claim 21 because of their dependency status from claim 21.

Regarding independent claim 30, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 30, and specifically comprising the limitation wherein an LED downlighting apparatus, comprising: a housing including at least one sidewall, wherein the at least one sidewall of the housing has an interior surface and an exterior surface and a front facing edge and a back facing edge; an LED board coupled to the housing, the LED board comprising a plurality of LEDs; a lens coupled to the housing, the lens having a back side facing the LED board and a front side opposite to the back side, the lens being disposed with respect to the LED board such that the plurality of the LEDs illuminate the back side of the lens; wherein the vertical height of the housing between the front facing edge and the back facing edge is less than one inch; wherein the exterior surface of the sidewall is substantially perpendicular to the lens from the front facing edge to the back facing edge; Patent Application32 of 35Client No. 10114-015 wherein the thickness of the at least one sidewall is less than five millimeters; wherein the front side of the lens provides a downward facing surface when the LED lighting apparatus is installed in an opening of a ceiling; wherein the front side of the lens is essentially flat; wherein the plurality of LEDs are distributed uniformly on the LED board and spaced apart almost identically or identically and arranged across substantially the entire surface of the LED board; and wherein, during operation, the light from the LEDs is distributed evenly across the downward facing surface of the lens.
Regarding claims 31-36, claims 31-36 are allowable for the reasons given in claim 30 because of their dependency status from claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 20120268688 to Sato teaches a surface light source unit with LEDs but fails to teach the specific structure of independent claims 1, 12, 21, and 30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879